IN THE SUPREME COURT OF PENNSYLVANIA
                                     MIDDLE DISTRICT


SAINT LUKE'S HOSPITAL OF                    : No. 839 MAL 2014
BETHLEHEM, PENNSYLVANIA D/B/A               :
ST. LUKE'S HOSPITAL. AND ST.                :
LUKE'S HOSPITAL & HEALTH                    : Petition for Allowance of Appeal from the
NETWORK ,                                   : Order of the Superior Court
                                            :
                            Petitioners     :
                                            :
                                            :
                  v.                        :
                                            :
                                            :
JOHN R. VIVIAN, JR., ESQ., MARTIN D.        :
COHEN, ESQ., COHEN & FEELEY, P.C.,          :
DR. JOHN SHANE, M.D., HARRY H.              :
MILLER, EXECUTOR OF THE ESTATE              :
OF REGINA C. MILLER, DECEASED,              :
                                            :
                            Respondents     :
  -------------------------------------     :
  SAINT LUKE'S HOSPITAL OF                  :
BETHLEHEM, PENNSYLVANIA D/B/A               :
ST. LUKE'S HOSPITAL AND ST. LUKE'S          :
HOSPITAL & HEALTH NETWORK ,                 :
                                            :
                            Petitioners     :
                                            :
                                            :
                  v.                        :
                                            :
                                            :
JOHN R. VIVIAN JR., ESQ., MARTIN D.         :
COHEN, ESQ., COHEN & FEELEY, P.C.,          :
DR. JOHN D. SHANE, M.D., ROBERT E.          :
HALL, JR. AND LESLIE A. HALL,               :
CO-EXECUTORS OF THE ESTATE OF               :
MARILYN J. HALL, DECEASED,                  :
                                            :
                            Respondents     :


                                          ORDER
PER CURIAM

     AND NOW, this 20th day of April, 2015, the Petition for Allowance of Appeal is

DENIED.




                               [839 MAL 2014] - 2